Title: To Thomas Jefferson from David Austin, 29 January 1802
From: Austin, David
To: Jefferson, Thomas


          
            Respected Sir
            Washington Jan’y 29th. A.D. 1802.
          
          You was obligingly disposed to say, that tho’ you did not subscribe, you would receive a copy of the publica. in hand.—The Boy waits on the President with two copies—The price is fifty Cents each. If the President accepts the two, it will be the more obliging; as I have little other means of living but from the avails of the truth I publish to the world.
          If the President could accommodate me to the situation of Librarian, it would be a favor long to be remembered.—
          With sentiments of esteem
          
            David Austin
          
        